DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claims 4-6 are allowed.
Claims 11-14 and 16-20 are allowed.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant argues that Jacobs fails to teach infusing the softened infused thermoplastic elastomer with at least one inert gas at the third pressure at the location outside of the pressure vessel, wherein the third pressure is sufficient to cause the at least one inert gas to permeate into the softened infused thermoplastic elastomer and to cause the softened infused thermoplastic elastomer to at least partially foam, to thereby form the foamed article in substantially the same shape as the precursor. (Pg 8-9)
Examiner does not find this persuasive because Jacobs demonstrates in Example 1 a process wherein an “expanded slab was placed in a second vessel and reheated to 240° C. under a pressure of 17 bar of nitrogen. The pressure was then released to give a fine celled foam with a density of 30 kg/m3.” The “second vessel” is a location outside of the of the pressure vessel.
In other words, Jacobs shows that a person having ordinary skill in the art would have known that it was possible to foam the article twice in order to create a fine celled foam. Including wherein the second foaming occurs in a location that is a location outside of the of the pressure vessel.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “h)… at least one inert gas” is duplicative with “d)… at least one inert gas”. It is unclear if these refer to the same gas or different inert gasses. 
Note: Claims 2-3 and 7-10 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20080207782 A1) in view of Chi (US 20040032042 A1) and further in view of Sussmann (US 5381607 A) in view of Hirai (US 20100136338 A1).
Summary: 	Jacobs teaches infusion to make foamable materials
		Chi teaches using foamable materials to make shoes
		Sussmann teaches variable foaming amounts in shoe making
	In reference to claim 1, Jacobs discloses a method of making a foamed article, comprising:
a) injection molding a molten thermoplastic elastomer to form a precursor (“(a)… resin is formed into the desired shape… [by] injection moulding” [P0020]); 
b) crosslinking the thermoplastic elastomer of the precursor (“cross linked prior to expansion” [P0016]); 
c) heating the thermoplastic elastomer to a first temperature to soften the thermoplastic elastomer (“(a1) raising the temperature of the resin to or above its softening point” [P0013]); 
d) infusing the thermoplastic elastomer with at least one inert gas at a first pressure in a pressure vessel, wherein the first pressure is sufficient to cause the at least one inert gas to permeate into the softened thermoplastic elastomer and form an infused thermoplastic elastomer (“(a2)… gas at a pressure preferably higher than atmospheric in order to drive gas into the resin” [P0013]);
e) cooling the infused thermoplastic elastomer to a second temperature lower than the first temperature (“The temperature of the partially expanded resin resulting from step (a2) may be maintained at ambient or advantageously may be reduced … the advantage that the time available between steps (a2) and (a3) can be extended” [P0023]); 
…
g) heating the infused thermoplastic elastomer to a third temperature under a third pressure to soften the infused thermoplastic elastomer and to cause the infused thermoplastic elastomer to at least partially foam, to thereby form the foamed article (“(b) reducing the pressure whilst maintaining the temperature at or above the softening point of the resin, in order to expand the resin to result in closed cell polyamide foam” [P0013]. If the temperature is maintained at a softening point, then heating is occurring.)
wherein the foamed article is substantially the same shape as the precursor (“prior to step (a), the polyamide resin is formed into the desired shape” [P0020]. If the shape is the desired shape before foaming occurs, then the foamed article is substantially the same shape as the precursor but expanded due to foaming, which is equivalent to the instant use of the term “same shape”)
Jacobs further teaches that “The expansion stage may take place in the high pressure vessel used to absorb the gases into the resin or alloy or in a secondary lower pressure vessel.” (P0012)
If the infusing takes place a high pressure vessel and the expanding takes place in a lower pressure vessel, then a transferring of the elastomer from the high pressure vessel to a lower pressure vessel would have occurred.
Jacobs further discloses that “If a secondary vessel is to be used the resin or alloy must be cooled under pressure in order to limit the expansion occurring in the first vessel.” (P0012)
Thus, Jacobs teaches that the elastomer can be moved to another location for expansion and that cooling occurs to prevent gas expansion from causing foaming during the transfer.
However, Jacobs does not specifically disclose transferring the infused thermoplastic elastomer to be foamed to a location outside of a pressure vessel to conduct the foaming.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods of foaming an injection molded precursor, Chi discloses that materials to be foamed can be usefully provided in to shoe molds for forming shoes with cushioning (“filling the mold cavity 50… polyurethane foamable material” [P0006]).
The combination would be achievable by integrating the Jacobs thermoplastic elastomer to be foamed in to the Chi mold (i.e., replace the Chi thermoplastic elastomer to be foamed with the Jacobs thermoplastic elastomer to be foamed). There is no apparent reason why such a combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the step of f) transferring the infused thermoplastic elastomer from the pressure vessel after cooling to a location outside of the pressure vessel occurred.
Chi specifically teaches that it is important not to overfill the mold in order to reduce flashing (P0006, last line). Thus, the use of a premeasured amount of thermoplastic material, such as in the form of Jacobs material would allow for the cavity to be provided with the premeasured amounts of foamable material without overfilling.
A person having ordinary skill in the art would have been specifically motivated to integrate Jacobs thermoplastic elastomer to be foamed in to the Chi mold (i.e., replace the Chi thermoplastic elastomer to be foamed with the Jacobs thermoplastic elastomer to be foamed); and in order to combine prior art elements according to known methods to yield predictable results and/or achieve the simple substitution of one known element for another to obtain predictable results.
Chi further recognizes hardness is an art recognized a property in shoe making (P0017), however, the combination does not specifically disclose that the concentration is below a saturation point of the softened thermoplastic elastomer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, foam for shoes (Abstract), Sussmann discloses that foaming amount is an art recognized variable that affects hardness (“a higher degree of foaming is achieved, and thus a lower Shore hardness,” [C3L15-20])
The combination would be achievable by integrating the teaching of Sussmann that foaming amount affects hardness to control the hardness of the foam.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the concentration is below a saturation point of the softened thermoplastic elastomer in order to control the hardness of the thermoplastic elastomer.
A person having ordinary skill in the art would have been specifically motivated to integrate the teaching of Sussmann that foaming amount affects hardness to control the hardness; in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Jacobs further teaches h) infusing the softened infused thermoplastic elastomer with at least one inert gas at the third pressure at the location outside of the pressure vessel, wherein the third pressure is sufficient to cause the at least one inert gas to permeate into the softened infused thermoplastic elastomer and to cause the softened infused thermoplastic elastomer to at least partially foam, to thereby form the foamed article in substantially the same shape as the precursor (“expanded slab was placed in a second vessel and reheated to 240° C. under a pressure of 17 bar of nitrogen. The pressure was then released to give a fine celled foam with a density of 30 kg/m3.” The “second vessel” is a location outside of the of the pressure vessel.
In other words, Jacobs shows that a person having ordinary skill in the art would have known that it was possible to foam the article twice in order to create a fine celled foam. Including wherein the second foaming occurs in a location that is a location outside of the of the pressure vessel.)
In reference to claim 2, the combination discloses the method according to claim 1, wherein the location outside of the pressure vessel is a mold (Chi at Fig 2-4 and P0006).
	In reference to claim 3, the combination discloses the method according to claim 2, wherein the mold is a partial mold that limits expansion of the infused thermoplastic elastomer in at least one direction but less than all directions (Chi’s Fig 4 shows the mold includes a shoe insert around which the thermoplastic elastomer foams around. Relative to the mold, the insert does not limit expansion and thus, the mold cavity of Chi meets the claim).
In reference to claim 7, the combination discloses the method according to claim 1, wherein after the infused thermoplastic elastomer is heated to the third temperature under the third pressure, while at the third temperature, further reducing the pressure to a fourth pressure to further foam the foamed article ((“(b) reducing the pressure whilst maintaining the temperature at or above the softening point of the resin, in order to expand the resin to result in closed cell polyamide foam” [P0013 of Jacobs]. Pressure is a continuum. Reducing the pressure at a temperature reads on any number of undefined pressure reduction steps at that temperature.).
In reference to claim 8, the combination discloses the method according to claim 1, wherein the foamed article is shaped to form a foamed element for: a footwear upper, a footwear collar, a footwear tongue, or a footwear insole (Chi’s Fig 4).
In reference to claim 9, the combination discloses the method according to claim 1, wherein the foamed article is shaped to form a foamed element for: a shinguard, a shoulder pad, a chest protector, a mask, a helmet, headgear, a knee protector, a strap, a furniture cushion, or a bicycle seat (Chi’s Fig 4 shows a shoe element, a shoe element is an element that is used for combination with a shinguard or strap, and meets the claim. Note, the claim requires forming an article for a shinguard, etc., which is not the same as “the article is part of a shinguard”, and as claimed includes any article that would be used with a shinguard, etc.).
In reference to claim 10, the combination discloses the method according to claim 1, wherein the foamed article is shaped to form a midsole component for an article of footwear (Chi’s Fig 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100136338 A1  teaches “resin foamed particles to undergo secondary foaming before filling them into a mold, and after rendering them highly foamed secondarily foamed particles, it is permissible to fill them into the mold, followed by heating and foaming. The use of such secondarily foamed particles make it possible to obtain a polylactic acid-based resin foam-molded article that is high in expansion ratio.” [0117]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744